Citation Nr: 1136943	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension for accrued purposes only. 

2. Entitlement to service connection for coronary artery disease (claimed as heart condition) for accrued purposes only. 

3. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1977.  He died in September 2006.  The Appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In this case, the death certificate of the Veteran reveals that he died in September 2006.  The immediate cause of death is listed as cerebrovascular accident.  Underlying causes were noted as atherosclerosis (onset greater than one year) and hypertension (onset greater than one year).  At the time of his death, the Veteran was not service-connected for any disability, but had claims pending for hypertension and a heart condition. See VA Form 21-526, August 2006.  The Veteran did not serve in the Republic of Vietnam (for presumptive purposes).  

Essentially, the Appellant contends that the Veteran's hypertension and heart conditions (variously diagnosed as coronary artery disease, atherosclerosis, and status post myocardial infarctions), had their onset during service.  She thus seeks service connection (for accrued purposes) for these disabilities.  

She additionally contends that the Veteran's hypertension and/or various heart conditions caused or contributed to his death.  She thus seeks service connection for the cause of the Veteran's death.  

However, before addressing the merits of the service connection and cause of death claims, the Board finds that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 2000 (VCAA), the record does not reflect that the Appellant received notice which complies with the U.S. Court of Appeals for Veterans Claims (Court's) recent decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  That is, for the cause of death claim, VCAA notice must include (1) a statement of the conditions for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Id.  Notice compliant with Hupp should be sent to the Appellant upon remand.  

The Appellant should also be provided with notice that is compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying her of all elements of her claim, including concerning the downstream effective date.

Second, the Veteran's death certificate indicates he died in September 2006 at the Covenant Hospice Inpatient and Palliative Care Center in Pensacola, Florida.  These private, terminal death records are not present in the claims folder and should be obtained, if possible, upon remand.  VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1).  

In addition, VA treatment records dated in 2002 indicate that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records. Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  This is especially so since the May 2007 VA examiner's speculative opinion as to the onset of hypertension was based, in part, on the lack of medical documentation dating from 1977 to 2001.  These records should be obtained on remand. 38 C.F.R. § 3.159(c)(2) (2010).

Lastly, the Board acknowledges that the RO obtained a VA opinion with respect to the claimed hypertension and heart conditions in May 2007.  Unfortunately, the opinion is not adequate for rating purposes.  First, the examiner made no specific findings with respect to the onset of hypertension and/or the likelihood of its presence during the one-year period immediately after the Veteran's service discharge in 1977.  As noted in the service treatment records, the Veteran displayed several elevated blood pressure readings and complained of chest pain on several occasions throughout service.  He was also identified as having a strong family history of heart problems.  Additionally, as mentioned above, the examiner stated that she was unable to provide an opinion as to when hypertension was diagnosed because there were no post-service medical documents (prior to 2001) contained in the claims file.  Again, these documents, to include SSA records, are being sought upon remand and may provide relevant insight as to onset of hypertension and/or heart problems (CAD, atherosclerosis, etc.).  

In addition, the VA examiner failed to provide an opinion as to whether the hypertension and/or claimed heart conditions caused or contributed to the Veteran's death.  In view of the foregoing, a new VA opinion with respect to the service connection and cause of death claims should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Send the Appellant a VCAA notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death; (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Board emphasizes that this VCAA letter should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Appellant of all elements of her claim, including the downstream effective date element.

2. Contact the Appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran (or any other private treatment records identified).  Specifically, the records in question are the Veteran's terminal records from Covenant Hospice Inpatient and Palliative Care Center in Pensacola, Florida.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation. See 38 C.F.R. § 3.159(c)(1).  The Appellant is strongly advised to cooperate with VA efforts to assist her with her claim.

3. Request all documents pertaining to any application by the Veteran for SSA disability benefits.

4. After completing the above development, obtain VA medical opinions in order to ascertain (i) the causes of the Veteran's death and the relationship of those entities to the Veteran's period of military service, and (ii) whether the diagnosed conditions of hypertension and CAD/atherosclerosis/myocardial infarctions had their onset during service or are otherwise related to service.  Request that the VA medical professional review the claims file and note in his or her report whether in fact the claims folder was provided and reviewed.  

The VA examiner is asked to offer a medical opinion as to the following:

(a) What were the direct and contributory causes of the Veteran's death?  

(b) Is it at least as likely as not (50 percent or greater probability) that any cause of the Veteran's death, to specifically include hypertension and atherosclerosis as noted on the death certificate, originated during his period of military service from May 1958 to May 1977, or is otherwise attributable to service? 

(c) Is it as least as likely as not (50 percent or greater probability) that any other diagnosed heart condition, to include coronary artery disease and status post myocardial infarction, originated during his period of military service from May 1958 to May 1977, or is otherwise attributable to service? 

The examiner is asked to specifically comment upon the elevated blood pressure readings during service and the complaints of chest pain. 

(d) Is it at least as likely as not (50 percent or greater probability) that cardiovascular-renal disease (i.e., hypertension), and/or arteriosclerosis were present during the one-year period immediately after the Veteran's service discharge in May 1977 and, if so, to what degree?

(e) Is it at least as likely as not (50 percent or greater probability) that any disease entity that originated in service, if any, either caused or aggravated any of the disease entities which encompassed the direct and contributory causes of the Veteran's death?

The VA medical professional is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA clinician is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA medical professional is also asked to provide in the written report a rationale used in formulating his or her opinions and if any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the medical professional's report.

5. After completing the actions requested above and undertaking any additional development deemed appropriate, readjudicate the Appellant's claims of entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for hypertension for accrued benefit purposes, and entitlement to service connection for a heart condition.  If the claims remain denied, issue a supplemental statement of the case, which addresses all evidence associated with the claims file since the last statement of the case, as well as all relevant law.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


